DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994) 
The disclosure of the prior-filed application, Application No. 62/491,416, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional application 62/491,416 fails to provide support for the scope of the claims as the provisional application does not provide any structural information regarding the sensor and especially with regards to the reference electrode layer. As such, the claims are not entitled to a priority date of 04/28/2017 of the provisional application 62/491,416. The claims are fully supported by the PCT application PCT/US2018/030195 (WO 2018201135) and thus the claims have a priority date of 04/30/2018. 

Election/Restrictions
Applicant’s election of Group I, Claims 1-7 in the reply filed on 10/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). New claims 15-25 are drawn to Group I as well and therefore claims 1-7 and 15-25 are examined below as being drawn to elected Group I. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2019 has been considered by the examiner.  

Claim Objections
Claims 2, 7, 18, 23 and 24 are objected to because of the following informalities: 
Claim 2, line 1: please delete the duplicate “wherein the”.
Claim 7, line 2: please amend to recite “the Ag reference electrode layer”.
Claim 18, line 3: please amend to recite “the Ag reference electrode layer
Claim 23, line 1: please amend to recite “the Ag reference electrode layer”.
Claim 24, line 1: please amend to recite “wherein the adhesion layer comprises a photoresist”. 
Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the SiO2 substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitations are further indefinite because it is not clear if the limitation is further limiting the entire Si/SiO2 substrate or only the SiO2 (oxide) portion of the substrate. Claims 4-7
Claim 19 recites the limitation "the first layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears the applicant intended for claim 19 to depend from claim 18, which recites “a first layer” and thus does provide proper antecedence for claim 19. For purposes of compact prosecution, claim 19 is being interpreted as being dependent upon claim 18 such that the claim can be examined. 
Claim 25 recites the limitation "the photoresist" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears the applicant intended for claim 25 to depend from claim 24, which recites “a photoresist” and thus does provide proper antecedence for claim 25. For purposes of compact prosecution, claim 25 is being interpreted as being dependent upon claim 24 such that the claim can be examined. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 15-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (P.-A. Gross, T Larsen, F Loizeau, T Jaramillo, D Spitzer, B Pruitt, Microfabricated electrochemical gas sensor, Micro & Nano Letters, 11(12) (2016) 798-802; published online 12/01/2016 according to https://doi.org/10.1049/mnl.2016.0364) in view of Manoukian et al. (US 2006/0096871 A1).
Regarding claim 1
a Si/SiO2 substrate (silicon oxide layer is grown on a silicon wafer substrate [Pg. 799, 2.2. Fabrication Process; Fig. 1]);
an adhesion layer (SU-8 was used as an adhesion layer since it adheres well to Nafion [Pg. 799, 2.2. Fabrication Process; Fig. 1]);
a solid-state electrolyte layer including a solid-state electrolyte overlaying the adhesion layer (a solid-state electrolyte layer including the solid-state electrolyte Nafion overlays the SU-8 adhesion layer [Pg. 799, 2.2. Fabrication Process; Fig. 1]); and
a Pt electrode layer including interdigitated working (WE) and counter electrodes (CE) overlaying the adhesion layer (interdigitated Pt working and counter electrodes are formed over the Nafion and SU-8 layers [Pg. 799, 2.2. Fabrication Process; Figs. 1-2].
Gross is silent on a reference electrode layer and instead teaches an external reference electrode [see Fig. 2]. Gross therefore fails to expressly teach “an Ag reference electrode (RE) layer including a reference electrode overlaying the substrate” and also fails to teach wherein the adhesion layer is “overlaying a portion of the reference electrode layer”. 
Gross does, however, teach that “[t]o further improve the current sensor, the research effort is now focused on the implementation of a reference electrode in order to achieve identification of species directly in the working condition” [Pg. 801, 4.Conclusion]. 
One skilled in the art, in light of the teachings of Gross, would look to gas sensor technologies for integrated reference electrodes that would enable the identification of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the external MSE reference electrode taught by Gross with an integrated Ag reference electrode disposed directly on the substrate because Manoukian discloses that an integrated reference electrode allows for the electrochemical detection of gases such as carbon dioxide with high sensitivity and selectivity with a very rapid response time [abstract] and Gross expressly teaches a desire to integrate the external reference electrode into the sensor chip [Pg. 801, 4.Conclusion]. Furthermore, the simple substitution of one known element for another (i.e., substituting one reference electrode for another) is likely to be obvious when predictable results are achieved (to be able to identify the species being oxidized or reduced as taught by Gross Pg. 798, Right Column) [MPEP § 2143(B)]. 
Regarding claim 2
Regarding claim 3, Gross further discloses wherein the SiO2 substrate exhibits a thickness of up to 1 μm (a 1μm thick SiO2 layer was grown on the silicon substrate [Pg. 799, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 4, Gross further discloses wherein the adhesion layer exhibits a thickness of up to 10 μm (a 10 μm thick SU-8 layer was coated for adhesion of the Nafion layer [Pg. 799, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 5, Gross further discloses wherein the solid-state electrolyte layer exhibits a thickness of up to 500 nm (the Nafion layer has a thickness of 300 nm [Pg. 799, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 6, Gross further discloses wherein the Pt electrode layer exhibits a thickness of up to 100 nm (100 nm thick Pt electrodes were deposited [Pg. 799-800, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 15, Gross discloses a solid-state gas sensor (electrochemical gas sensor including a solid-state electrolyte Nafion [abstract]) comprising:
a substrate (silicon oxide layer is grown on a silicon wafer substrate [Pg. 799, 2.2. Fabrication Process; Fig. 1]);
an adhesion layer (SU-8 was used as an adhesion layer since it adheres well to Nafion [Pg. 799, 2.2. Fabrication Process; Fig. 1]);
a solid-state electrolyte layer including a polymeric electrolyte overlaying the adhesion layer (a solid-state electrolyte layer including the polymeric electrolyte Nafion overlays the SU-8 adhesion layer [Pg. 799, 2.2. Fabrication Process; Fig. 1]); and
an electrode layer including interdigitated working (WE) and counter electrodes (CE) overlaying the adhesion layer (interdigitated Pt working and counter electrodes are formed over the Nafion and SU-8 layers [Pg. 799, 2.2. Fabrication Process; Figs. 1-2].
Gross is silent on a reference electrode layer and instead teaches an external reference electrode [see Fig. 2]. Gross therefore fails to expressly teach “an Ag reference electrode (RE) layer including a reference electrode overlaying the substrate” and also fails to teach wherein the adhesion layer is “overlaying a portion of the reference electrode layer”. 
Gross does, however, teach that “[t]o further improve the current sensor, the research effort is now focused on the implementation of a reference electrode in order to achieve identification of species directly in the working condition” [Pg. 801, 4.Conclusion]. 
One skilled in the art, in light of the teachings of Gross, would look to gas sensor technologies for integrated reference electrodes that would enable the identification of the species on-chip with an integrated reference electrode. Manoukian teaches an electrochemical gas sensor [abstract] that includes working 12 and counter 14 electrodes with a solid-polymer electrolyte membrane 18 wherein the device further includes an integrated silver/silver chloride reference electrode 16 [Paras. 0029-0030; Fig. 2]. Manoukian further teaches wherein the reference electrode 16 is disposed between the solid-polymer electrolyte membrane 18 and the substrate 26 [Paras. 0033-0034; Fig. 2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the external MSE reference electrode taught by Gross with an integrated Ag reference electrode disposed directly on the substrate because Manoukian discloses that an integrated reference electrode allows for the electrochemical detection of gases such as carbon dioxide with high sensitivity and selectivity with a very rapid response time [abstract] and Gross expressly teaches a desire to integrate the external reference electrode into the sensor chip [Pg. 801, 4.Conclusion]. Furthermore, the simple substitution of one known element for another (i.e., substituting one reference electrode for another) is likely to be obvious when predictable results are achieved (to be able to identify the species being oxidized or reduced as taught by Gross Pg. 798, Right Column) [MPEP § 2143(B)]. 
Regarding claim 16, Gross further discloses wherein the polymeric electrolyte is a sulfonated tetrafluoroethylene-based fluoropolymer-copolymer (the solid electrolyte is Nafion [Pg. 799, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 17, Gross further discloses wherein the electrode layer comprises platinum (the electrodes are platinum [Pgs. 799-800, 2.2. Fabrication Process; Fig. 1]).
Regarding claims 18-19, Gross further discloses wherein the substrate comprises a first layer having a first surface that is electrically insulating, of instant claim 18, wherein the first layer comprises silicon dioxide, of instant claim 19 (the silicon substrate has a SiO2 “first” layer grown of the silicon wafer substrate [Pgs. 799-800, 2.2. Fabrication Process; Fig. 1]), and wherein the Ag reference electrode is disposed on the first surface (Gross, as modified by Manoukian above, teaches the reference electrode 2 substrate on top of the SiO2 layer [Manoukian Paras. 0029-0030 and Fig. 2; Gross Fig. 1]). 
Regarding claim 20, Gross further discloses wherein the adhesion layer exhibits a thickness of up to 10 μm (a 10 μm thick SU-8 layer was coated for adhesion of the Nafion layer [Pg. 799, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 21, Gross further discloses wherein the solid-state electrolyte layer exhibits a thickness of up to 500 nm (the Nafion layer has a thickness of 300 nm [Pg. 799, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 22, Gross further discloses wherein the electrode layer exhibits a thickness of up to 100 nm (100 nm thick Pt electrodes were deposited [Pg. 799-800, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 24-25, Gross further discloses wherein [the] adhesion layer comprises a photoresist, of instant claim 24, wherein the photoresist is SU-8, of instant claim 25 (SU-8 was used as an adhesion layer since it adheres well to Nafion [Pg. 799, 2.2. Fabrication Process; Fig. 1]).

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Manoukian, as applied to claims 6 and 15 above, and further in view of Schenk et al. (US 2013/0341206 A1).
Regarding claims 7 and 23, modified Gross teaches the limitations of claims 6 and 15 as discussed previously. 
Gross and Manoukian are silent on the thickness of the reference electrode layer and thus fails to expressly teach “wherein the Ag reference electrode exhibits a thickness of up to 500 nm”. 
Schenk discloses a solid-state gas sensor [abstract; Paras. 0017-0019; Fig. 1] wherein sensor includes a reference electrode 24B disposed directly on the substrate 22 [Para. 0049]. Schenk further teaches wherein the reference electrode can comprise a silver reference electrode and has a thickness in the range from about 40 to about 150 nm [Paras. 0013, 0017-0019; Fig. 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the reference electrode layer disclosed by modified Gross to have select and utilize a thickness within the disclosed range of Schenk (i.e., 40-150 nm), including those amounts that are within the claimed range (i.e., up to 500nm), in order to provide a stable reference potential in the analysis of analytes in a test gas and because such thickness is known to be sufficient for forming a reference electrode in a solid-state gas sensor. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gross et al. (P.-A. Gross, T Larsen, F Loizeau, T Jaramilo, B. Pruitt, D Spitzer, Chemical Sensor Project, Report on Project “Using Sensors and Big 2/SU-8/Nafion/Pt structure as the Gross referenced used in the rejection of record. Merz et al. (US 2015/0241375 A1) disclose a solid state electrochemical gas sensor with a reference electrode disposed on the substrate and covered with a solid-state electrolyte. Setter et al. (US 4,865,717 A) and Stetter et al. (US 4,795,543 A) disclose an electrochemical gas sensor with interdigitated electrodes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/JOSHUA L ALLEN/Examiner, Art Unit 1795